Citation Nr: 1719924	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for osteoarthritis, trochanteric pain syndrome, and status post-operative multiple trauma contusion of the left hip, to include as secondary to service-connected degenerative disc disease of the lumbar spine (back disability).

2. Entitlement to service connection for osteoarthritis and trochanteric pain syndrome of the right hip, to include as secondary to service-connected back disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.  On remand, in a February 2017 rating decision, the RO granted service connection for a tear of the posterior acetabular labrum of the right hip with gait difficulty.  However, the RO denied service connection for osteoarthritis, trochanteric pain syndrome, and status post-operative multiple trauma contusions of the left hip, and service connection for osteoarthritis and trochanteric pain syndrome of the right hip.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

The Board notes the Veteran is presently unrepresented.  Following the Board's April 2016 decision, in July 2016, William K. Mattar, Esq., withdrew as his representative, and J. Michael Woods, Esq., entered an appearance.  However, in February 2017, J. Michael Woods, Esq., also withdrew as his representative prior to the return of this appeal to the Board.  See 38 C.F.R. §§ 14.631, 20.608 (2016).    

Additionally, the Board notes the Veteran filed a timely Notice of Disagreement (NOD) with a June 2016 rating decision of the RO granting separate disability ratings of 20 percent for radiculopathy of the right and left lower extremities effective April 23, 2007.  As the RO has acknowledged receipt of the NOD and his initiation of the appeal as to those claims, it is clear the RO is still developing them and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).



FINDINGS OF FACT

1. The most probative evidence shows the Veteran's osteoarthritis and status post-operative multiple trauma contusion of the left hip are not caused or aggravated by his back disability.

2. The evidence of record does not contain a diagnosis of trochanteric pain syndrome of the left hip.

3. The most probative evidence shows the Veteran's osteoarthritis and trochanteric pain syndrome of the right hip are not caused or aggravated by his back disability.

4. The evidence of record does not demonstrate the Veteran is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for service connection for osteoarthritis, trochanteric pain syndrome, and status post-operative multiple trauma contusion of the left hip, to include as secondary to service-connected back disability, have not been met.  38 U.S.C.A. 
§§ 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2016).

2. The criteria for service connection for osteoarthritis and trochanteric pain syndrome of the right hip, to include as secondary to service-connected back disability, have not been met.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2016).

3. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist a veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  However, as in this instance, when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  Therefore, the Board may proceed with adjudicating the merits of the claims.    

II. Service Connection for Hip Disabilities 

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing that (1) a current disability exists, and (2) the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).
 
The Veteran contends that his bilateral osteoarthritis, trochanteric pain syndrome of the right hip, and status post-operative multiple trauma contusion of the left hip are due to his service-connected back disability.  See February 2017 VA Examination Report.

In furtherance of these claims, the Veteran was afforded a VA examination in February 2017.  See February 2017 VA Examination Report.  At that time, he denied that he has suffered any hip specific injuries, but relayed that his hip issues began in 1998.  He attributed his hip conditions to his service-connected back disability and its resulting altered gait.  He reported experiencing bilateral stiffness, throbbing pain, and soreness on a daily basis.  Although he claimed  he was unable to undergo range of motion testing because it was too painful and uncomfortable in his hips, he admitted he has not been taking any medication for his hip or back conditions for at least the past two years.

In assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements competent.  However, as they relate to the etiology of his multiple hip conditions, the Board is unable to accord them any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 
12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr, supra.  In that regard, the Board finds the most probative evidence of record is the February 2017 VA Examination Report, which was produced by a competent medical professional.

Upon examination, the VA examiner noted diagnoses of bilateral osteoarthritis; trochanteric pain syndrome, including trochanteric bursitis, of the right hip; tear of the superior and posterior acetabular labrum with an associated paralabral cyst of the right hip; bilateral chronic pain with radicular symptoms and gait difficulty; and status post-operative multiple trauma contusion of the left hip.  See February 2017 VA Examination Report.
 
As noted above, following the February 2017 VA examination, the Veteran was granted service connection for the tear of the superior and posterior acetabular labrum of the right hip with gait difficulty, secondary to his service-connected back disability.  See February 2017 Rating Decision.  Previously, in a June 2016 Rating Decision, he had been granted service connection for radiculopathy of the right and left lower extremities.  Therefore, the diagnoses pertinent to this assessment are bilateral osteoarthritis, trochanteric pain syndrome of the right hip, and status post-operative multiple trauma contusion of the left hip.

The Board notes in its February 2017 Supplement Statement of the Case, the RO included trochanteric pain syndrome of the left hip among the disabilities claimed.  However, the February 2017 VA Examination Report only indicated a diagnosis of trochanteric pain syndrome associated with the right hip.  Exercising due diligence, the Board has reviewed the remainder of the claims file and finds there is no such diagnosis pertaining to the left hip.  See February 2000 VA Ambulatory Care Note (Veteran reported pain over the right hip joint, and was referred for possible trochanteric bursitis).  As there is no current disability, service connection for trochanteric pain syndrome of the left hip is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim).

With respect to the diagnosis of bilateral osteoarthritis, the VA examiner noted the Veteran was first diagnosed in 1999 following an x-ray examination.  See February 2017 VA Examination Report; VA Imagining Impression List (noted a December 1999 views of the hips showing minimal osteoarthritic degenerative changes about both hips).  At the time of diagnosis, he was 40 years of age.  In opining that his bilateral osteoarthritis was not due to his service-connected back disability, the VA examiner referred to an UpToDate research article, which found that by the age of 40, 90 percent of the population showed radiographic evidence of osteoarthritic changes in the weight-bearing joints even if they were asymptomatic.  Moreover, the article stated under the age of 45, osteoarthritis was more prevalent among men than women.

As it pertained to the diagnoses of trochanteric pain syndrome of the right hip and status post-operative multiple trauma contusion of the left hip, the VA examiner opined they were conditions contained to the hip itself and had no relation to his service-connected back disability.  

In considering all the hip diagnoses, the VA examiner excluded the possibility the Veteran's bilateral osteoarthritis, trochanteric pain syndrome of the right hip, and status post-operative multiple trauma contusion of the left were aggravated by his back disability.  Rather, the VA examiner cited his labor intensive jobs as well as the injury/trauma sustained by his hips post-separation likely contributed to all three conditions.  See January 1983 E. Hospital Admission Report (Veteran was admitted for various injuries, including a contusion of the left femur and left hip, following a motorcycle accident); January 1996 Claim for Damage, Injury, or Death (Veteran claiming he slipped and fell due to a puddle of water on the floor).    

The Board notes there is no competent evidence of record contradicting the February 2017 VA examiner's findings.  While a January 2010 Clinic Note by Dr. Mubang notes the Veteran had hip pain, which was likely resulting from his constant "lip" [sic] due to his lower back pain.  Dr. Mubang explicitly limited his opinion to the "tear in his hip," which has been service-connected.  See January 2010 Clinic Note; February 2017 Rating Decision.  Consequently, service connection for bilateral osteoarthritis, trochanteric pain syndrome of the right hip, and status post-operative multiple trauma contusion of the left hip, as secondary to the service-connected back disability, is not warranted. 

Although the evidence of record does not establish the hip conditions are secondary to the Veteran's service-connected back disability, as service connection may always be granted on a direct basis, the Board has a duty to examine the evidence of record for an in service incurrence.  A review of his service treatment records is silent for any hip related complaints at enlistment, in service, or at separation.  The first reference to hip pain of record comes in an August 1991 VA Progress Note; 12 years post-separation.  At that time, he reported low back pain radiating to the left hip and down the left leg.  See June 2016 Rating Decision (granting service connection for radiculopathy of the right and left lower extremities).  As a further matter, he has not submitted any lay statements concerning an in service incurrence.  In fact, all lay statements of record specifically attribute his hip conditions to his service-connected back disability.  Thus, service connection on a direct basis is not warranted.

There is also no indication that osteoarthritis of the hips presented to a compensable degree within one year of his discharge from service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.309(a) (2016).

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral osteoarthritis, trochanteric pain syndrome of the right hip, and status post-operative multiple trauma contusion of the left hip.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against his claims.  See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).
 
III. TDIU

Total disability exists where a veteran's mind and/or body is impaired to a degree that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In such cases, TDIU may be assigned when the schedular disability rating is less than total, provided the veteran meets the disability rating percentage threshold.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a), (b).  If a veteran is service-connected for only one disability, that disability must be rated at 60 percent disabling or more.  38 C.F.R. §§ 4.16(a); 4.25.  If a veteran is service-connected for two or more disabilities, at least one of the disabilities must be rated at 40 percent disabling or more and the additional service-connected disabilities must bring the combined disability rating to 70 percent or more.  Id.  Nevertheless, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b).

In order to establish entitlement to TDIU, a veteran must demonstrate that he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16.  Substantially gainful employment is employment "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (citing VA Adjudication Manual M21-1 para. 50.55(8)).  In that regard, the ability to work sporadically or obtain marginal employment may not be considered substantially gainful employment.  Id.; 38 C.F.R. § 4.16(a).  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a).  However, marginal employment may be held to exist on a case by case basis, even when the earned annual income exceeds the poverty threshold.  Id.  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The pivotal question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In that regard, appropriate factors for consideration are the veteran's employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  However, a veteran's age or the impairment caused by nonservice-connected disabilities may not be considered.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, supra.  

The Veteran has the following service-connected disabilities: back disability rated at 40 percent disabling effective April 16, 1982; radiculopathy of the right lower extremity rated at 20 percent disabling effective April 23, 2007; radiculopathy of the left lower extremity rated at 20 percent disabling effective April 23, 2007; tear of the posterior acetabular labrum of the right hip with gait difficulty rated at 10 percent disabling effective October 14, 2014; and pilonidal cystectomy rated at 0 percent disabling effective July 6, 1979.  See February 2017 Rating Decision Codesheet.  Prior to October 14, 2014, the combined disability rating is 60 percent, while from thereon the combined disability rating is 70 percent.  As a result, he does not meet the minimum disability rating percentage threshold for schedular TDIU prior to October 14, 2014.  Accordingly, while the Board will consider whether schedular TDIU is warranted from October 14, 2014, the Board will only consider whether referral for extraschedular TDIU to the Director of Compensation Service, is appropriate prior to October 14, 2014.     

Although the Veteran has expressly claimed that he is unable to work due to his service-connected back disability, as he was granted service connection for radiculopathy of the right and left lower extremities and a tear of the posterior acetabular labrum of the right hip with gait difficulty all secondary to his service-connected back disability, the Board will consider the impact of these disabilities as well.  See February 2016 Veteran's Application for Increased Compensation Based on Unemployability.     

In assessing the evidence, the Board is charged with weighing its credibility and probity.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Here, the Board finds the Veteran's lay statements regarding his unemployability due to his service-connected disabilities have not only been inconsistent with each other, but also with the other evidence of record over the past two decades.

The Veteran was first denied TDIU in a September 1983 Rating Decision based on his service-connected back disability, which at that time was characterized as a chronic low back strain and rated at 40 percent disabling.  The September 1983 Rating Decision noted he was last employed as a deliveryman in July 1983, and had a high school level education.  His disability rating for the service-connected back disability has remained at 40 percent since May 1982.  See May 1982 Rating Decision.

Two years later, in a May 1984 VA Report of Contact, the Veteran explained that he missed his last two scheduled VA examinations because he relocated and began a new job.  However, at his May 1986 VA examination, he reported that he had not worked in the past year.  See May 1986 VA Examination Report.  Still, during his examination, he described himself as a brick mason and a carpenter.  He relayed that even though he does light work his back bothers him.  He stated before he began engaging in more physical labor, he worked as a salesman for one year after separating from service.  

Then, in a September 1993 Statement in Support of Claim, the Veteran stated he had enrolled in an air conditioning and refrigeration course.  While he worked towards his air conditioning and refrigeration certification, he indicated he was employed full time at the Ft. Bliss Education Center for approximately twenty months before he was forced to give up this job because of his back disability.  See September 1993 Statement in Support of Claim.  Thereafter, he claimed that he had a series of jobs, none lasting more than a few months.  Eventually, he was able to obtain a position with the United States Postal Service as a custodian.  Id.; July 2005 VA Examination Report.  However, he was only able to maintain this position for one year due to his back disability.  See September 1993 Statement in Support of Claim.

Despite reporting that he could not get out of bed as a result of his back disability and struggled to stand erect, the Veteran stated he began working again.  He explained that he worked many jobs trying to find one that he could do without a lot of physical stress.  Finally, he was able to find a position with a pest control company that was easy.  Unfortunately, the owner of the pest control company fired him upon learning he was a disabled veteran and had not reported the same in his job application.

Next, the Veteran began working at Discount Air Conditioning.  He acknowledged this job was a good fit for him and he did very well until his back flared up.  He gave up this job because it required him to give more than he could.  As a result, he decided to begin his own car detailing business.  He was able to grow his business and worked until he could no longer move.  By September 1993, he claimed he was walking with a cane because he could no longer hold up his own weight. 

Several years later, in a January 1997 VA General Note, the Veteran mentioned that he previously owned multiple businesses, including a window cleaning service and landscaping business.  After that, in March 1998, he reported he still owned the window cleaning business.  See March 1998 VA Ambulatory Care Note.  However, in an undated Statement in Support of Claim received by the VA in December 2001, he claimed that he lost his businesses without clarifying what type of businesses or why he lost them.  In the same Statement, he declared he was unemployable and crippled over 25 percent of the time, during which he is unable to walk.  As a result, he argued that he should be declared unemployable since he has not worked for anyone other than himself in over 12 years.

Shortly thereafter, the Veteran underwent a VA examination in February 2002.  See February 2002 VA Examination Report.  At that time, he maintained that he was unable to walk distances greater than 25 to 50 feet, required crutches to walk beyond 20 to 25 feet, and cannot sit or stand for more than 15 minutes.  He claimed the pain he experiences has prevented him from working.  Following examination, the VA examiner explicitly stated his complaints were "clearly way out of proportion" to the objective findings.  The VA examiner's conclusion extended to his reports of limitation of gait, weakness, and level of pain.

The Board notes between January 2003 and April 2005 the Veteran was incarcerated following a felony conviction.  See Prisoner/Convict Information; May 2008 VA Letter to Veteran.  Thus, there is no information pertaining to the severity of his service-connected disabilities or employability during this period.  

Upon release, at a July 2005 VA examination, the Veteran complained of excruciating pain radiating from his lower back into both lower extremities.  See July 2005 VA Examination Report.  He described that at times his pain was so excruciating that when he attempts to stand up straight he is "thrown to the ground."  He claimed his pain is aggravated by bending, lifting, coughing, sneezing, or being jarred in a car.  Although the Veteran admitted he is able to drive, he stated he has difficulty driving any distance due to numbness in his lower extremities.  Additionally, he stated he could no longer do yard work or housework, and needed assistance washing his lower extremities when his pain is bad.  For all his pain, he admitted that he still went fishing with his son.  Absent from the July 2005 VA Examination Report is any reference to a reliance on assistive devices.  Notwithstanding the pain, he believed he could engage in phone sales or manage computer work without too much of a problem.  

The Veteran was afforded another VA examination in May 2008.  At that time, he stated that he lived alone in a one level home, was able to prepare his own meals, clean his home, occasionally mow and trim the lawn, and drive long distances.  See May 2008 VA Examination Report.  With respect to employment, he reported that most recently owned his own business, but was retired as of 2000.  The VA examiner observed he used a walker even though prior VA treatment records indicated he ambulated without assistance.  Following examination, the VA examiner confirmed his range of motion was limited by his back disability, which was consistent with the 40 percent disability rating.  

Between September 2008 and January 2009, the Veteran was incarcerated once more due to a probation violation.  See September 2008 VA Letter to Veteran; June 2009 VA Letter to Veteran.  In a related August 2008 Arrest Card, he reported he was self-employed as a handyman at the time of his arrest.  

By November 2009 the Veteran claimed that he was wheelchair bound 80 percent of the time.  See November 2009 Letter from Veteran.  The medical evidence of record, however, does not support this contention.  See October 2011 VA Orthopedic Surgery Consult Note (noted the Veteran presented to the clinic in a wheelchair because of low back pain, but could ambulate without a cane and showed no apparent acute distress); January 2010 T.P. Clinic Note (noted the Veteran's gait was normal and he had full range of motion following a physical examination); February 2017 VA Examination Report (noted the Veteran was able to ambulate without the use of an assistive device).  

In January 2010, while the Veteran proclaimed he was bed ridden for the most part due to pain, he admitted that he was able to move more normally and hold a job while on medication.  See January 2010 T.P. Clinic Note.  He was determined to be a good candidate for opioid therapy for pain management.  With the proper medication management, it appears by March 2010, he was able to work at least part time and begin exercising.  See March 2010 T.P. Clinic Note.  Further, his treatment records reveal no side effects associated with the opioid therapy, such as decreased mental clarity.  Id. (noted there have not been any difficulty with side effects with the medication regime, and it has been quite effective in controlling the pain).  By May 2010, he reported that his workload had increased; as a result he felt more pain in the past month.  See May 2010 T.P. Clinic Note.  

A June 2010 T.P. Clinic Note indicated the Veteran's pain medication has improved his ability to function on a day to day basis.  In December 2010, his medications provided enough relief to allow him to function on a day to day basis with an almost normal quality of life.  See December 2010 T.P. Clinic Note.  Although he reported some instances of difficulty sleeping due to pain and feeling more pain than usual, generally, the treatment records reveal that his opioid therapy provided sufficient relief allowing him to function without causing unnecessary side-effects well into May 2014.  See generally T.P. Clinic Notes.

While the Veteran was receiving treatment at the T.P. Clinic, he was examined again by the VA in December 2013.  See December 2013 VA Examination Report.  At that time, he reported that his back pain has gotten progressively worse.  He confirmed that he was receiving treatment for pain through a private provider, and the medication was making the pain more tolerable.  He denied that he experienced any flare-ups.  He stated he has not driven in almost nine months, but it was due to his van breaking down.  While he no longer works in construction, he relayed that he ran an art shop.  

Upon examination, the VA examiner recorded the Veteran had forward flexion of 80 degrees (normal forward flexion is 90 degrees); extension of 15 degrees (normal extension is 30 degrees); lateral flexion to the left of 25 degrees (normal lateral flexion is 30 degrees each side); lateral flexion to the right of 25 degrees; rotation to the left of 30 degrees (normal rotation is 30 degrees each side); and rotation to the right of 30 degrees.  See December 2012 VA Examination Report; see also 38 C.F.R. § 4.71a, Plate V, Range of Motion of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  His range of motion remained the same even with repetitive use testing.  While the VA examiner determined there was less movement than normal, pain on movement, and disturbance of locomotion, overall it was an appreciable improvement from his prior VA examinations.  Cf. May 2008 VA Examination Report (recorded forward flexion of 60 degrees, extension of 10 degrees, right lateral flexion of 20 degrees, left lateral flexion of 15 degrees, rotation to the right of 20 degrees, and rotation to the left of 20 degrees); July 2005 VA Examination Report (recorded forward flexion of 45 degrees, extension of 0 degrees, right lateral flexion of 5 degrees, and left lateral flexion of 30 degrees); February 2002 VA Examination Report (recorded forward flexion of 65 degrees, extension of 5 degrees, right lateral flexion of 15 degrees, left lateral flexion of 10 degrees, rotation to the right of 10 degrees, and rotation to the left of 10 degrees).

As of the December 2013 VA examination, it appears the Veteran does not meet the current criteria for a 40 percent disability rating for his service-connected back.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine (a 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine); see also March 2015 Supplemental Statement of the Case (noting that as the Veteran's disability was previously rated in accordance with rating criteria no longer in effect, the change in rating criteria could not be used as grounds for reduction).  

In March 2015, following a review of the claims file, a VA examiner opined that it was not likely the Veteran's service-connected disabilities, either alone or in aggregate, rendered him unable to secure or follow a substantially gainful occupation.  See March 2015 VA Examination Report.  The VA examiner explained that based on the December 2013 VA examination, his range of motion and controlled pain allowed him to secure or follow sedentary employment.  At the time of the March 2015 VA examination, although he carried a diagnosis of bilateral peripheral neuropathy, he was not service-connected for the same.  Id.; see also June 2016 Rating Decision.  As such, the VA examiner appropriately did not consider its impact.  See March 2015 VA Examination Report.

More recently, according to a February 2016 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran avowed the last time he was employed full-time was in 2002.  At that time, he was self-employed and owned an entertainment business making $100,000 annually.  He claimed he became too disabled to work in 2002.  Although he claimed that he has not attempted to obtain employment since 2002 and did not have earned income in the past month, he reported that he had $8,000 in earned income over the past 12 months.  Additionally, he indicated he had one year of college education and had obtained an air conditioning and refrigeration certification in 1989.  

The Veteran's complaints of pain continue into 2017.  Even though at the February 2017 VA examination he opted to forego range of motion testing on his hips because it caused too much pain and discomfort, he admitted he has not taken any medication for his back or hip symptoms in at least two years.  See February 2017 VA Examination Report.  The VA examiner noted he was able to transfer to and from the exam table without assistance, albeit very slowly and with difficulty.  While he claimed that he could not sit, stand, nor walk for more than five to ten minutes at a time, the VA examiner observed that he did not require any assistive devices to ambulate. 

Based on the inconsistencies detailed above, the Board finds the Veteran's lay statements regarding the severity of his service-connected disabilities and their effect on his employment as well as his employment history are unreliable, and will not accord them any significant probative value.  As a consequence, the Board attaches greater probative weight to the medical evidence of record, the objective findings of which show his contentions are not proportionate to his actual functional ability.     

While the Board acknowledges his service-connected disabilities may cause occupational impairment, as a high rating in it of itself  recognizes the impairment makes it difficult to obtain and keep employment, in order for the Veteran to prevail on a claim for TDIU, the record must reflect some factor that takes his case outside the norm.  See Van Hoose, supra; see also 38 C.F.R. §§ 3.321(a), 4.1 (the rating schedule represents as far as can practicably be determined the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations).  The Board finds the evidence does not establish that he is in a different position than other veterans with a similar combined disability rating.  See 38 C.F.R. § 4.16(a); see also Van Hoose, supra.  

Moreover, while the Board recognizes the evidence of record shows the Veteran's tendency was to obtain less sedentary employment, the evidence also establishes that he has a diverse portfolio of work experience ranging from deliveryman, salesman, laborer, to business owner.  He not only has a high school diploma/general education degree, but he also has one year of college level education.  He was able to obtain and utilize a tradesman certification in spite of his service-connected back disability.  Although at the July 2005 VA examination he described that his pain was excruciating, he intimated he could engage in phone sales or manage computer work without too much of a problem.  See July 2005 VA Examination Report.  In fact, even during his opioid therapy for pain management, the evidence of record establishes he had the physical and mental capability to secure and follow employment.  Although the T.P. Clinic records do not reveal the type of employment he had secured, the December 2013 VA Examination Report discloses he was running an art shop.   

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim that he is not capable of performing the physical and/or mental acts required by employment.  As the preponderance of the evidence is against his claim, schedular TDIU is not warranted from October 14, 2014, and referral for consideration of extraschedular TDIU prior to October 14, 2014 is not warranted.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.



ORDER

Service connection for osteoarthritis, trochanteric pain syndrome, and status post-operative multiple trauma contusion of the left hip, to include as secondary to service-connected back disability, is denied.

Service connection for osteoarthritis and trochanteric pain syndrome of the right hip, to include as secondary to service-connected back disability, is denied.

TDIU is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


